Citation Nr: 0729282	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for low back 
pain (formerly rated as mechanical low back pain), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994, including combat service in the Persian Gulf 
War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

Clarification of procedural history

In a July 1994 rating decision, the RO granted service 
connection for chronic mechanical low back condition and 
assigned a 10 percent rating, effective January 29, 1994.  
This rating decision was not appealed.

In a May 2001 rating decision, the RO granted an increased 
rating for mechanical low back pain and assigned a 20 percent 
rating, effective December 14, 2000.  This rating decision 
was not appealed.

The veteran filed the present increased rating claim for low 
back disability in November 2002.  In a November 2003 rating 
decision, the RO deferred consideration of this issue.  In 
January 2004, the veteran submitted a statement in support of 
his claim, as well as additional medical evidence dated from 
January 2003 to January 2004.  In a February 2004 rating 
decision, the RO continued a 20 percent rating for discogenic 
back pain with L5-S1 disc space narrowing and right L5 
radiculopathy, effective November 14, 2002.  However, the 
evidence submitted by the veteran in January 2004 was not 
considered at the time of the February 2004 rating decision.  
In August 2004, the RO issued a rating decision that did 
consider this evidence, and at that time, it continued a 20 
percent rating for the veteran's mechanical low back pain, 
effective November 14, 2002.

In December 2004, the veteran submitted a statement that 
referred to the August 2004 rating decision and cited 
evidence (including the medical evidence submitted in January 
2004) to support his claim for an increased rating for his 
low back disability.  This statement is construed by the 
Board as the veteran's Notice of Disagreement (NOD), rather 
than as a new claim, because the veteran filed this statement 
within the one-year statutory period for appealing the August 
2004 rating decision.

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 2005.  A transcript of that hearing is 
associated with the claims file.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.


FINDING OF FACT

The veteran's low back disability is manifested by pain and 
moderate limitation of motion; no neurological impairment 
have been clinically associated with this disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a (2006); Diagnostic Codes 5292, 5293, 5295 (2002), 
Diagnostic Code 5293 (2003), Diagnostic Code 5237, 5243 
(2006).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2003, prior to the 
adjudication of his claim in the August 2004 rating decision 
at issue.  An additional VCAA letter was sent to the veteran 
in January 2005.

The Board notes that, although the March 2003 VCAA letter 
failed to provide information about the veteran's increased 
rating claim for low back disability, this defect is moot 
because the veteran subsequently submitted a statement in 
March 2003 demonstrating his actual knowledge of the 
information and evidence needed to substantiate his claim.  
This statement from the veteran, along with the portion of 
the March 2003 VCAA letter that specified the evidence that 
the veteran was expected to provide (including the 
information needed to obtain both his private and VA medical 
treatment records), show that the first three "elements" of 
the VCAA notice requirement have been satisfied.  
Additionally, the March 2003 VCAA letter instructed the 
veteran to "[t]ell us about any additional information or 
evidence that you want us to try to get for you," and the 
January 2005 letter stated, "If there is any other evidence 
or information that you think will support your claim, please 
let us know."  These statements satisfy the fourth 
"element" of the notice requirement, in that they informed 
the veteran that he could submit any and all evidence which 
was pertinent to his claim, and not merely that evidence 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and private 
medical records.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3- 
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Because the veteran's claim involves the propriety of the 20 
percent evaluation from November 14, 2002, the Board notes 
that both the prior and revised Diagnostic Codes applicable 
to the veteran's back condition will be reviewed in 
connection with his claim.  Prior to analyzing the veteran's 
back claim, the Board will outline the relevant criteria 
below.

Specific rating criteria

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003), 
the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of injury or disease, the 
following levels of disability may be applied:

100 percent - Unfavorable ankylosis of the entire spine.

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine.

40 percent - Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.




Analysis

Here, the veteran's low back disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5237 
(2006).  The pertinent medical evidence consists of VA and 
private treatment records dated from 2002 to 2004, as well as 
VA examination reports from June 2003 and March 2005.

During his June 2003 VA examination, the veteran complained 
of a constant, dull aching lower back pain, accompanied by a 
sharp, shooting pain traveling down his right leg.  The 
examiner noted that the veteran was taking Motrin with mild 
relief.  Precipitating factors were bending, stooping, and 
standing.  Alleviating factors included wearing a belt and a 
TENS unit.  No history of surgery was reported, and the 
veteran did not use crutches or walkers.  Weight loss, fever, 
malaise, dizziness, visual disturbances, bowel complaints, 
bladder complaints, and erectile dysfunctions were denied.  
Upon examination, the active range of motion of the lumbar 
spine was found to be: forward flexion of 60 degrees, 
backward bending of 20 degrees, side bending to the right of 
20 degrees, side bending to the left of 20 degrees, rotation 
to the right of 30 degrees, and rotation to the left of 30 
degrees.  The examiner noted paraspinal muscle spasm at 
approximately the L3-L4 level, but no postural abnormalities 
or fixed deformities were present.  No muscle atrophy was 
found and no pathological reflexes were present.  The veteran 
was diagnosed with discogenic back pain with L5-S1 disc space 
narrowing and right L5 radiculopathy.

During his March 2005 VA examination, the veteran reported 
severe and constant back pain with daily paresthesias, mild 
fatigue, decreased motion, and severe pain spasms in his 
lower back that radiated down his right leg.  His current 
treatment included a TENS unit, local injection, and Vicodin 
and muscle relaxers as needed.  No history of surgery or 
hospitalization was reported.  The veteran reported 
experiencing daily urinary incontinence but denied any 
erectile dysfunction, fecal incontinence, and visual 
dysfunction.  Upon examination, the examiner found no 
thoracolumbar spine ankylosis and no indications of 
unfavorable ankylosis.  The active range of motion of the 
thoracolumbar spine was found to be: forward flexion of 60 
degrees (with pain beginning at 50 degrees), extension of 10 
degrees (with pain beginning at 10 degrees), left side 
lateral flexion of 20 degrees (with pain beginning at 20 
degrees), right side lateral flexion of 20 degrees (with pain 
beginning at 20 degrees), left side lateral rotation of 12 
degrees (with pain beginning at 10 degrees), and right side 
lateral rotation of 25 degrees (with pain beginning at 20 
degrees).  The veteran was diagnosed with a small central 
protrusion at L5-S1; no evidence of spinal stenosis, 
radiculopathy, or peripheral neuropathy was identified.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's back 
disability is not warranted.

In order to warrant an evaluation in excess of 20 percent for 
this period under Diagnostic Code 5295, in effect prior to 
September 26, 2003, the veteran's back disability must have 
been productive of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  The 
medical evidence above does not indicate that the veteran's 
condition was productive of these symptoms.

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of severe limitation of motion.  The medical 
evidence in this case indicates that the veteran has 
decreased motion, but not a severe limitation.  Therefore a 
higher evaluation under this code is also not warranted.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a higher evaluation will be awarded if intervertebral 
disc syndrome is found to be severe with recurring attacks 
and intermittent relief, or where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  In this case, however, the veteran has 
not been diagnosed with intervertebral disc syndrome, nor do 
his symptoms indicate that his condition is severe with 
recurring attacks and intermittent relief, or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  
Rather, the veteran has been diagnosed with low back pain.  
Based on the most recent VA examination of March 2005, the 
veteran's symptoms are primarily limited to pain and 
decreased motion.

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Here, while flare-ups were noted 
in the veteran's condition, neither VA examiner indicated 
that there was a history of medically prescribed bed rest 
within the past 12 months.

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, there must be 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine; unfavorable ankylosis of the entire thoracolumbar 
spine; or unfavorable ankylosis of the entire spine.  As 
noted above, the range of motion studies conducted during the 
veteran's two VA examinations will not support a higher 
evaluation under this criteria, nor is there evidence of 
favorable or unfavorable ankylosis of the entire spine or 
thoracolumbar spine.

In regard to Note (1) above, the Board acknowledges an 
October 2002 letter from a private orthopedic surgeon (Dr. 
N.C.N.) who speculated that the veteran may be suffering from 
an underlying neurologic problem.  By the same token, the 
Board also acknowledges a January 2004 private treatment 
record which states that the results of an electromyogram 
(EMG) showed that the veteran had lumbar radiculopathy and 
chronic low back pain with peripheral neuropathy.  However, a 
November 2004 private treatment record reported the veteran's 
neurologic state as normal except for slightly decreased 
sensation in the right lower leg.  A subsequent EMG conducted 
at a VA Medical Center in March 2005 showed no 
electromyographic evidence of radiculopathy of the veteran's 
bilateral lower extremities and lumbar erector spiny muscles, 
as well as no evidence of peripheral neuropathy.  
Additionally, the March 2005 VA examination showed that there 
were no abnormal sensations in the veteran's lower 
extremities, and his reported urinary incontinence was not 
shown to be associated with his low back disability.  Based 
on this evidence, the Board finds that the veteran has no 
neurological abnormalities that should be rated separately 
under Note (1) of Diagnostic Code 5237.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45, and 4.49), in order to 
determine whether an increased evaluation may be warranted 
for the veteran's low back disability based on functional 
loss due to pain, weakness, and flare-ups.  While recognizing 
that the veteran has complaints of pain and flare-ups, the 
clinical findings of record do not reflect impairment that 
warrants a higher rating.  Specifically, the March 2005 VA 
examination revealed that the veteran did not suffer from 
additional limitation of motion on repetitive use of the 
thoracolumbar spine due to pain, fatigue, weakness, or lack 
of endurance.  See March 2005 VA examination report at page 
8.  In addition, the veteran's pain was indicated to be 
essentially constant with some increase on flare-ups.  No 
specific evidence of any additional limitation of motion or 
functional impairment during flare-ups was indicated.  
Rather, as noted by the March 2005 examiner, the veteran 
indicated general limitation of activity as a result of 
flare-up.  As such, evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examinations has not been presented.  Therefore, 
the Board holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.

The Board notes that the veteran's representative has raised 
the issue of extra-schedular consideration because of the 
"uniqueness of the veteran's complaints."  See VA Form 646 
dated January 2006 at page 2.  As a result, the pertinent 
provisions of 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 
3.321(b)(1) (2006), have been considered.  However, the Board 
finds that this case does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.

In this regard, the Board notes that there is no evidence in 
the claims file of frequent hospitalization or marked 
interference with employment due to the veteran's low back 
disability.  Personal testimony from the veteran at his 
Travel Board hearing in June 2006 supports this conclusion.  
The veteran stated that his back pain was being managed by 
pain medication and muscle relaxers, with no evidence of 
hospitalization or surgery being recommended for the pain.  
See Hearing Transcript at page 17.  This testimony is also 
supported by the report from his March 2005 VA examination.  
See March 2005 VA examination report at page 2.  The veteran 
also reaffirmed that he had worked for the Post Office for 
more than ten years, and that his job accommodated him 
because of his back disability.  See Hearing Transcript at 
page 4.  He confirmed that his supervisor was not planning to 
cut back on his working hours due to his back disability.  
See Hearing Transcript at page 17.  In addition, the veteran 
estimated that he only took approximately 30 days off from 
work in a calendar year because of back pain.  See Hearing 
Transcript at page 19.  Based on this analysis, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for low back disability is not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied.

ORDER

Entitlement to an increased disability rating for low back 
pain (formerly rated as mechanical low back pain) is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


